Order
PER CURIAM.
Dennis Zaretzky, after a jury trial in the Circuit Court of Boone County, was convicted of burglary in the first degree, in violation of § 569.160; driving while intoxicated (DWI), in violation of § 577.010; and domestic assault in the third degree, in violation of § 565.074. As a result of his convictions, he was sentenced, pursuant to § 558.016, as a prior and persistent offender, to concurrent prison terms in the Missouri Department of Corrections of fourteen years for burglary and four years for DWI. As to his conviction for domestic assault, a misdemeanor, he was sentenced to a term of one year in the Boone County jail, to be served concurrently with his prison sentences.
The appellant raises one point on appeal. He claims that the trial court erred in overruling his motions for judgment of acquittal at the close of the State’s and all the evidence as to his burglary conviction because the State failed, in violation of his right to due process, to make a submissi-ble case on the requisite proof element of the offense of burglary, that he entered the victim’s house with the purpose to commit the crime of assault.
We affirm, pursuant to Rule 30.25(b).